               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2019-35
                                 )
JIMMY DAVIS,                     )
                                 )
               Defendant.        )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Adam Christian
St. Thomas, U.S.V.I.
     For Jimmy Davis.

                               ORDER
GÓMEZ, J.

      Before the Court is Jimmy Davis’s motion to change venue.

               I.    FACTUAL AND PROCEDURAL HISTORY

       On June 4, 2019, the United States filed an information

charging Jimmy Davis (“Davis”) with two counts of assaulting a

federal officer in violation of 18 U.S.C. § 111(a)(1) and one

count of possession of prison contraband in violation of

18 U.S.C. §§ 1791(a)(2) and (d)(1)(B). On July 11, 2019, a grand

jury returned an indictment charging Davis with two counts of

assaulting, resisting, or impeding a federal officer in

violation of 18 U.S.C. § 111(a)(1) and one count of possession
United States v. Davis
Criminal No. 2019-35
Order
Page 2

of prison contraband in violation of 18 U.S.C. §§ 1791(a)(2) and

(d)(1)(B).

      On June 18, 2019, Davis filed a motion to change venue,

arguing that his case should be transferred to the St. Croix

division of the District Court of the Virgin Islands.

      On July 2, 2019, the United States filed an opposition to

Davis’s motion to change venue.

      On August 30, 2019, Davis filed a reply.

                            II. DISCUSSION

      In his motion, Davis concedes that he “does not have a

constitutional right to be tried in the St. Croix Division

because the Constitution’s venue mandates are based on judicial

districts, and not the divisions thereof.” Id.; Zicarelli v.

Gray, 543 F.2d 466, 479 (3d Cir. 1976) (“When a federal judicial

district has been carved into divisions, the accused has no

right to a trial held in a particular division, even the one

where the crime occurred,    since the constitutional guarantee is

written in terms of districts.”) (footnote omitted).

      Davis suggests, however, that the Court should transfer

this case to the St. Croix division because the crimes occurred

in St. Croix, the witnesses to the crimes are located in

St. Croix, and any evidence is located in St. Croix.
United States v. Davis
Criminal No. 2019-35
Order
Page 3

      In criminal cases, venue is governed by Federal Rule of

Criminal Procedure 18 (“Rule 18”). Rule 18 states, in pertinent

part:

         Unless a statute or these rules permit otherwise,
         the government must prosecute an offense in a
         district where the offense was committed. The court
         must set the place of trial within the district
         with due regard for the convenience of the
         defendant, any victim, and the witnesses, and the
         prompt administration of justice.

Fed. R. Crim. P. 18. Where a defendant seeks a transfer,

“[n]othing in Rule 18 places the burden on the defendant to

establish the reason for the change of venue, rather Rule 18

mandates that district courts consider the factors of

convenience to the defendant, convenience to the witnesses, and

the prompt administration of justice when considering where

trial should be held.” United States v. Stanko, 528 F.3d 581,

584-85 (8th Cir. 2008). Significantly, “[a] district court may

consider docket management in its Rule 18 balancing, and docket

issues may even outweigh convenience factors that point entirely

the other way.” United States v. Lipscomb, 299 F.3d 303, 342

(5th Cir. 2002).

      Davis argues that because he is located in St. Croix, the

witnesses to the alleged crimes are located in St. Croix, and

the crimes alleged took place in St. Croix the Court should

transfer the case to the St. Croix division. Davis states that a
United States v. Davis
Criminal No. 2019-35
Order
Page 4

trial on St. Croix would be more cost effective for the

government and more convenient for the witnesses. Davis’s

arguments are problematic for several reasons.

      First, the prosecution witnesses in this case are all

government employees, for whom the United States will bear the

associated travel costs. Additionally, the expenses for any

defense witnesses will be covered by the Criminal Justice Act,

18 U.S.C. § 3006A(e)(1) or (2) (1976). Further, Davis is

currently incarcerated in a federal facility and would not bear

the costs associated with his travel to and from St. Thomas.

Thus, inconvenience to Davis and any witnesses is minimal.

      Finally, if this matter were tried on St. Croix, efficient

docket management would suffer as the Court’s available

resources would be strained. Indeed, having reviewed the Court’s

cases, the Court finds that the Court’s docket currently is

better able to accommodate Davis’s trial in the St. Thomas

Division.

      Accordingly, the Court does not find that a transfer to the

St. Croix division is appropriate. See, e.g., United States v.

Addonizio, 451 F.2d 49, 61-62 (3d Cir. 1971) (explaining that

“[the district] court’s determination that, on balance, other

factors outweighed the consideration of convenience does not

evince a lack of ‘due regard’ therefor”); United States v.
United States v. Davis
Criminal No. 2019-35
Order
Page 5

Wheeler, 79 F. App’x 656, 660 (5th Cir. 2003) (explaining that

the district court did not abuse its discretion where “[t]he

convenience of the defendants and the witnesses was duly

considered by the district judge in . . . declining to transfer

the case to the Greenville division.”).

      The premises considered, it is hereby

      ORDERED that Jimmy Davis’s motion to change venue, ECF

No. 9, is DENIED.



                                    S\
                                          Curtis V. Gomez
                                          District Judge
